Citation Nr: 0112855	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-19 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected hammertoe of the second left toe, status post 
interphalangeal fusion and capsulotomy of the distal 
interphalanx.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
April 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO), of the 
Department of Veterans Affairs (VA) which granted service 
connection for hammertoe of the second left toe, status post 
interphalangeal fusion and capsulotomy of the distal 
interphalanx, with a noncompensable evaluation, 
effective from April 20, 1998.  The veteran testified at a 
Board hearing conducted at the RO in February 2001.  

The Board notes that additional medical evidence has been 
received along with written waivers of preliminary RO 
consideration.  38 C.F.R. § 20.1304(c) (2000). 


FINDING OF FACT

The veteran's service-connected disability described for 
rating purposes as hammertoe of the second left toe, status 
post interphalangeal fusion and capsulotomy of the distal 
interphalanx, is manifested by complaints of constant pain 
which increases on standing or walking and clinically 
demonstrated tenderness to palpation, but with no obvious 
decrease in range of motion due to pain; the disability 
results in no more than moderate impairment. 


CONCLUSION OF LAW

The criteria for entitlement to an initial 10 percent 
evaluation for service-connected hammertoe of the second left 
toe, status post interphalangeal fusion and capsulotomy of 
the distal interphalanx, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5003, 5010, 5279, 5282, 5284 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's service medical records indicate he underwent 
an interphalangeal fusion and capsulotomy of the distal 
interphalanx of the second left toe in September 1974.  X-ray 
examination in November 1974 showed removal of the orthopedic 
pin and satisfactory healing with good position and 
alignment. 

In July 1998, the veteran filed an initial claim for service 
connection for "soreness from result of toe surgery."  He 
reported that he had difficulty with prolonged standing and 
walking.  

A VA examination was conducted in February 1999, and the 
examiner noted that no medical records were available for 
review.  The veteran reported pain in his left foot, 
accentuated by long standing and walking.  He stated that, 
although the surgery during service alleviated much of the 
pain in his foot, the pain had redeveloped over the years.  
Physical examination showed some shortening of the second 
left toe and two (2) surgical screws.  The examiner reported 
full range of motion with no fatigue, weakness, lack of 
endurance, edema, instability, tenderness or pain on motion.  
No callosities were noted and the veteran's gait was good.  
X-ray examination showed no acute abnormalities and fusion of 
the proximal and middle phalanx of the second left toe.  The 
examiner stated that there was currently no hammertoe 
deformity and no other deformity was noted.  The examiner 
provided a diagnosis of post-operative hammertoe deformity 
with residuals.  

The veteran was seen by N.H., M.D., in February 2000, with 
complaints of left foot pain.  The veteran stated that he had 
some pain in his toe since surgical repair during service, 
but this pain had become constant.  X-ray examination showed 
no stress fractures or any bony abnormalities.  Palpation 
revealed tenderness over the second toe and pain on the sole 
and dorsal aspects of the foot.  Dr. N.H. provided 
an assessment of metatarsalgia vs. Morton's neuroma.  

A second VA examination was conducted in May 2000, and the 
examiner noted review of the veteran's medical records.  The 
veteran reported daily intermittent pain in his left foot, 
aggravated by standing for more than 30 minutes or walking 
more than a city block.  The veteran denied any redness, 
swelling, or tenderness.  The examiner noted that the veteran 
wore shoe inserts in his work boots only and that the inserts 
were minimally effective in alleviating the pain.  Physical 
examination showed shortening of the left second toe.  The 
examiner noted full range of motion, including on walking, 
but the veteran complained of discomfort with range of motion 
of the second, third, and fourth toes of the left foot.  
The examiner stated that there was no obvious decrease in 
range of motion due to the veteran's complaints of pain, but 
reported tenderness to palpation of the second, third, and 
fourth toes of the left foot.  No obvious deformity was noted 
on any of the toes of either foot.  The examiner provided a 
diagnosis of hammertoe deformity of the left second toe, 
status post fusion, with residuals.  

In his VA Form 9, substantive appeal, received in August 
2000, the veteran stated that he had continuous pain in his 
left foot.  He reported that he could not bend the foot or 
stand for long periods without pain.  He stated that the 
range of motion of the left foot was very limited.  He noted 
spasms in the foot due to stress.  The veteran indicated that 
all of his activities were extremely limited due to the pain 
in his foot.  

The veteran again saw Dr. N.H. in January 2001 with 
complaints of left second toe pain, with no swelling.  
Examination revealed pain to palpation over the second and 
third toes.  An assessment of "[m]etatarsalgia - Morton's 
neuroma" was reported.  Dr. N.H. referred the veteran to a 
podiatry specialist.

The veteran was examined in February 2001 by T.F.B., D.P.M., 
for complaints of left second toe pain, which was more 
problematic during high level activities.  The veteran stated 
that the pain occurred daily and was affecting his daily 
life.  Physical examination revealed a shortened left second 
digit and mild edema.  The veteran reported pain with 
palpation and range of motion.  X-ray examination revealed 
surgical fusion at the PIP joint, mild sclerosis, joint 
thinning and evidence of a previous metatarsal neck fracture, 
resulting in a plantar flexed metatarsal head.  Dr. T.F.B. 
indicated that this finding was most likely the result of a 
previous injury.  Dr. T.F.B provided an assessment of 
"dramatic" arthritis of the left second metatarsal 
phalangeal joint as a result of an undiagnosed metatarsal 
fracture.  

At a hearing before the undersigned in February 2001, the 
veteran testified that he experienced constant throbbing pain 
across the top of his foot, near the second, third, and 
fourth toes.  He noted that standing and walking for long 
periods aggravated the pain.  The veteran stated that his job 
as a machine operator required him to stand all day.  
Transcript p. 3.  The veteran testified that he had not 
worked since November 2000 due mostly to his foot condition, 
but due also to diabetic neuropathy.  Transcript p. 4.  He 
stated that he had missed a few days of work during the 
previous year, as the pain in his foot would get intolerable.  
Transcript p. 5.  The veteran reported that the pain in his 
foot caused him to limp.  Transcript p. 7.  

II. Analysis

The Board observes that recently enacted legislation has 
eliminated the concept of a well-grounded claim and redefined 
the obligations of VA with respect to the duty to assist.  
VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5106, 
5107).  In reaching its decision the Board has considered the 
VCAA.  In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation insofar as VA has already met all obligations 
to the veteran under this new legislation.  The veteran has 
had two VA examinations for his foot condition, the veteran 
has submitted private records, and the veteran has been 
offered the opportunity to submit evidence and argument on 
the merits of the issues on appeal, and has done so.  In view 
of the foregoing, the Board finds that the veteran will not 
be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist.  VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. § 
5107)

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2000), 
which require the evaluation of the complete medical history 
of the veteran 's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where (as in the present case) the issue is the assignment of 
an initial rating for a disability, following an initial 
award of service connection for that disability, separate 
ratings can be assigned for separate periods of time based on 
facts found, and the Board must consider all evidence of 
record from the time of the veteran's application.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2000).  
All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).

Under the Schedule, hammertoe warrants a 10 percent 
evaluation if involving all toes of one foot without claw 
foot, and a noncompensable evaluation if involving a single 
toe.  38 C.F.R. § 4.71a, Diagnostic Code 5282.  In the 
instant case, the veteran has post-operative residuals of 
hammertoe on a single toe of his left foot.  Although the 
veteran complains of pain extending to the area of other 
toes, all the toes of his left foot are not affected by this 
condition.  Therefore, there is no basis for a compensable 
evaluation under these Schedular criteria.  

Although the RO based its noncompensable evaluation on the 
criteria of Diagnostic Code 5282, the Board finds that the 
medical records support consideration of evaluation under 
other diagnostic codes.  Anterior metatarsalgia (Morton's 
disease), either unilateral or bilateral, warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5279.  
Dr. N.H. provided assessments of metatarsalgia and/or 
Morton's neuroma, but these diagnoses were not confirmed 
on referral to a podiatry specialist.  The VA examinations in 
February 1999 and May 2000 do not note a diagnosis of 
metatarsalgia or Morton's disease.  The Board finds that the 
evidence preponderates against a finding that the veteran's 
left toe disability includes metatarsalgia.  Therefore, an 
evaluation under this diagnostic code would be inappropriate.  

Dr. T.F.B. noted a diagnosis of "dramatic" (traumatic?) 
arthritis of the left second toe attributed to an undiagnosed 
old fracture.  Arthritis due to trauma is rated as 
degenerative arthritis under the Schedule.  38 C.F.R. § 
4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by x-ray is evaluated on the basis of limitation 
of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved.  When the 
limitation of motion is noncompensable under the appropriate 
diagnostic code(s), an evaluation of 10 percent is applied 
for each major joint or group of minor joints affected 
by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  A review of x-ray studies does not appear to show that 
arthritis has been established by x-ray.  At any rate, 
assuming arguendo that there is x-ray evidence of arthritis 
of the second left toe, the provisions of Code 5003 do not 
appear to allow for a 10 percent rating for one minor joint. 

The Board notes here that other foot injuries are evaluated 
at 30 percent if severe, 20 percent if moderately severe, and 
10 percent if moderate.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.  The Board has considered the veteran's testimony as to 
his difficulties with work due to the pain with extensive 
standing.  The VA examiner in May 2000 noted complaints of 
pain.  Orthotic inserts have failed to alleviate the 
veteran's pain. It appears that pain is the major symptom and 
the veteran has testified as to increased impairment with 
extended use and during flare-ups.  The provisions of 38 
C.F.R. §§ 4.40, 4.45 allow for consideration of additional 
functional loss due to pain.  Based on the above 
considerations, the Board believes that a finding of moderate 
impairment under Code 5284 is supported by the evidence and 
that a 10 percent rating is therefore warranted.  Moreover, 
looking at the severity of the disability during the time 
period covered by the appeal, the Board finds that a 10 
percent rating is warranted from April 20, 1998.  Fenderson.  

However, the clear preponderance of the evidence is against 
entitlement to a rating in excess of 10 percent under Code 
5284 or any other applicable Code.  While the veteran has 
complained of increased pain which had developed over the 
years since the inservice surgical procedure, it appears that 
he is still able to ambulate without the need for crutches or 
a cane.  Dr. B. reported a stable gait in February 2001.  
Although the veteran indicated at the Board hearing that he 
had not worked for several weeks due to foot pain, he 
apparently suffers from diabetic neuropathy as well.  At any 
rate, the overall clinical evidence does not support his 
assertion that he had not worked due to pain from the 
service-connected disability.  The Board finds that the 
totality of the evidence does not show moderately severe 
impairment so as to warrant the next higher rating of 20 
percent under Code 5284.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a more favorable decision.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there is no persuasive evidence to support the veteran's 
contentions regarding marked interference with employment.  
There is also no evidence showing frequent periods of 
hospitalization.  In the absence of such factors showing that 
application of the regular rating schedule standards has been 
rendered impractical, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board acknowledges the veteran's statements and testimony 
and does not doubt that his left toe disability results in 
pain which results in moderate impairment.  However, under 
the applicable diagnostic criteria, a rating in excess of 10 
percent is not warranted.  Should the veteran's disability 
increase in severity in the future, he may always advance a 
new claim for an increased rating.  


ORDER

Entitlement to an initial 10 percent evaluation for service-
connected of the second left toe, status post interphalangeal 
fusion and capsulotomy of the distal interphalanx, is 
warranted.  The appeal is granted to this extent.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

